—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 17, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a part-time in-service coordinator at United Hebrew Geriatric Center. Despite being informed at the time of her hiring and repeatedly thereafter that her duties would include conducting orientation sessions for new employees, claimant refused to do so. She ultimately left her employment rather than perform this task. Claimant’s subsequent application for unemployment insurance benefits was denied on the ground that she had voluntarily left her employment without good cause.
Claimant contends on this appeal that it was error to disqualify her from receiving benefits on this ground when the notice of hearing listed loss of employment due to misconduct as the cause of her disqualification. We disagree. Pursuant to 12 NYCRR 461.4 (d), an Administrative Law Judge may decide issues not specified in the notice of hearing as long as the reason for doing so is explained on the record and the parties are given an opportunity to request an adjournment to make additional preparations. The record discloses that these requirements were fully satisfied by the ALJ at claimant’s hearing. The decision finding that claimant voluntarily left her employment without good cause is supported by substantial evidence in the record and it is, accordingly, affirmed.
Cardona, P. J., Mikoll, Mercure, Crew III and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.